Exhibit 10.2

EXECUTION VERSION

 

Apax VIII-A L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

 

Apax VIII-B L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

  

Apax VIII-1 L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

 

Apax VIII-2 L.P.

Third Floor, Royal Bank Place

1 Glategny Esplanade

St Peter Port

Guernsey GY1 2HJ

EQUITY COMMITMENT LETTER

May 23, 2013

Rhodes Holdco, Inc.

c/o Apax Partners, L.P.

601 Lexington Avenue, 53rd Floor

New York, New York 10022

Attn: Alex Pellegrini

 

  Re: Equity Financing Commitment

Ladies and Gentlemen:

This letter agreement sets forth the commitment of Apax VIII-A L.P., Apax VIII-B
L.P., Apax VIII-1 L.P. and Apax VIII-2 L.P. (collectively, the “Investors”) with
the undersigned parties hereto, subject to the terms and conditions hereof, to
purchase, or cause an assignee permitted by Section 9 of this letter agreement
to purchase, directly or indirectly, equity securities of Rhodes Holdco, Inc., a
Delaware corporation (“Parent”). It is contemplated that pursuant to the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, among Parent, rue21, inc., a Delaware corporation (the “Company”) and
Rhodes Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), Parent shall acquire the Company through the merger of
Merger Sub with and into the Company, with the Company as the surviving
corporation (the “Merger”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Merger Agreement.

 

1. Termination Obligations.

(a) Upon the terms and subject to the conditions set forth herein, the Investors
hereby collectively commit to purchase for cash, or cause an assignee permitted
by Section 9 of this letter agreement to purchase for cash, directly or
indirectly, an aggregate of $62,718,000 of



--------------------------------------------------------------------------------

equity securities of Parent solely for the purposes of allowing Parent to pay
(A) the Parent Termination Fee in accordance with the Merger Agreement and
subject to the limitations set forth in the Merger Agreement (the “Termination
Commitment”), (B) any amounts payable by Parent pursuant to Section 6.14(b) or
the first sentence of Section 8.5(c) or Section 8.5(d) of the Merger Agreement
and (C) all other monetary liabilities of Parent or Merger Sub arising out of or
related to the Merger Agreement (clauses (B) and (C) collectively, the “Other
Termination Amounts” and together with the Termination Commitment, the
“Termination Obligations”); provided, that (i) the Investors shall not
collectively be required to purchase, directly or indirectly, more than
$62,718,000 together with any amounts payable by Parent pursuant to
Section 6.14(b) or Section 8.5(d) (the “Cap”) of equity securities of Parent
(or, in the case of each Investor, subject to the second sentence of Section 4,
hereof, its Pro Rata Percentage of such amount) pursuant to this Section 1 and
(ii) this letter agreement does not give any person any rights or remedies
against any Investor or Investor Affiliate (as such term is defined below),
other than as expressly set forth herein, and this letter agreement shall not be
enforced without giving effect to the Cap. The obligation of the Investors to
purchase equity securities of Parent to fund, or cause the funding of, the
Termination Commitment shall be subject to the Parent Termination Fee becoming
payable by termination of the Merger Agreement in the circumstances specified
therein and in accordance with the terms thereof. The Investors shall be
required to fulfill their commitment to purchase equity securities of Parent to
fund, or cause the funding of Parent’s payment of any Other Termination Amounts
no later than the date that the related fees, expenses and other liabilities are
payable to or in connection with the Merger Agreement. In lieu of purchasing
equity securities of Parent, an Investor may satisfy its Termination Obligations
in whole or in part by the purchase, directly or indirectly, of debt securities.

(b) The obligation of the Investors to fund, or cause the funding of, the
Termination Obligations shall automatically and immediately terminate upon the
earliest to occur of (1) the consummation of the Closing (but only if the
Investors have funded the Closing Commitment in accordance with Section 1 of the
Equity Financing Commitment Letter), (2) termination of the Merger Agreement in
accordance with its terms (other than a termination of the Merger Agreement
(x) for which the Parent Termination Fee is, in accordance with Section 8.5 of
the Merger Agreement, payable by Parent or (y) which does not discharge the
amounts payable related to any Other Termination Amounts (any such termination
for which the Parent Termination Fee is so payable or that does not discharge
the amounts payable related to any Other Termination Amounts, a “Qualifying
Termination”)), and (3) the 150th day after a Qualifying Termination unless
prior to the 150th day after such Qualifying Termination, (A) the Company shall
have commenced a suit, action or other proceedings against Parent alleging the
Parent Termination Fee is due and owing or that Parent or Merger Sub is liable
for any breaches or other payment or reimbursement obligations under or in
connection with the Merger Agreement or (B) the Company shall have commenced a
suit, action or other proceeding against one or more Investors that amounts are
due and owing from the Investors pursuant to Section 1 of this letter agreement
(a “Qualifying Claim”); provided, that if a Qualifying Termination has occurred
and a Qualifying Claim is filed prior to such 150th day after a Qualifying
Termination, no Investor shall have any further liability or obligation under
this letter agreement for any Termination Obligations from and after the
earliest of (i) the consummation of the Closing (but only if the Investors have
funded the Closing Commitment in accordance with Section 1 of the Equity
Financing Commitment Letter), (ii) a final, non-appealable order of a court of
competent

 

2



--------------------------------------------------------------------------------

jurisdiction resolving such Qualifying Claim by determining that Parent does not
owe the Parent Termination Fee or any other amounts described herein as Other
Termination Amounts to the Company, as applicable, (iii) a written agreement
among the Investors, the Company and Parent terminating the obligations and
liabilities of the Investors for their Termination Obligations set forth in this
letter agreement and (iv) payment of the Parent Termination Fee, as applicable,
and any Other Termination Amounts due to the Company, in each case unless any
portion is legally compelled or becomes legally compelled by judicial order or
otherwise to be returned by the Company to Parent, Merger Sub, the Investors or
their respective affiliates. In the event that the Company or any of its
controlled Affiliates institutes any suit, action or other proceeding
(A) asserting that any provisions of this Section 1 of this letter agreement are
illegal, invalid or unenforceable in whole or in part or that the Investors are
liable in excess of or to a greater extent than the Cap, (B) arising under, or
in connection with, this letter agreement, the Merger Agreement, the Debt
Financing Commitment or the transactions contemplated hereby or thereby, other
than a Retained Claim (as defined below) or (C) in respect of a Retained Claim
in any court or other tribunal other than a court provided in Section 9 of this
letter agreement, then (x) the obligations of the Investors under this letter
agreement shall terminate ab initio and be null and void, and (y) none of the
Investors, Parent, Merger Sub nor any Investor Affiliate shall have any
liability to the Company or any of its Affiliates under this letter agreement or
with respect to the Merger Agreement, the Debt Financing Commitments or the
transactions contemplated hereby or thereby. “Retained Claims” means (i) claims
by the Company (1) to enforce its rights under this letter agreement (provided
that the maximum aggregate liability of the Investors under this letter
agreement shall in no event exceed an amount equal to the Cap and shall in no
event be payable unless the Parent Termination Fee or any other Termination
Obligation would otherwise be due and payable in accordance with the terms of
the Merger Agreement), (2) to enforce the funding of the Termination Obligations
to Parent, (3) to enforce the funding of the Closing Commitment (as defined in
the Equity Financing Commitment Letter) to Parent only to the extent that the
Company is expressly entitled to enforce such funding in accordance with the
Equity Financing Commitment Letter and Section 9.5 of the Merger Agreement and
subject to all of the terms, conditions and limitations herein and therein,
(4) to enforce its rights under the Confidentiality Agreement or (5) against
Parent or Merger Sub relating to the Merger Agreement and the transactions
contemplated thereby.

(c) The obligations of the Investors under this letter agreement to fund, or to
cause the funding of, the Termination Obligations in accordance with this
Section 1 shall, to the fullest extent permitted by applicable law (as defined
in the Merger Agreement), be absolute and unconditional and shall not be
released or discharged in whole or in part, or otherwise affected, irrespective
of: (i) any change in the corporate existence, structure or ownership of Parent,
Merger Sub or any other person or entity interested in the transactions
contemplated by the Merger Agreement, or any insolvency, bankruptcy, winding up,
moratorium, receivership, dissolution, assignment, reorganization or other
similar proceeding (each, a “Reorganization Proceeding”) affecting Parent,
Merger Sub or any other person or entity interested in the transactions
contemplated by the Merger Agreement or any of their respective assets, (ii) any
rescission, waiver, compromise or other amendment or modification of the Merger
Agreement or any other agreement evidencing, securing, or otherwise executed in
connection with, any of the Termination Obligations, or change in the manner,
place or terms of payment or performance, or any change or extension of the
time, place or manner of payment or performance of, or renewal of, any
Termination Obligations, any escrow arrangement or other security therefor, or
any

 

3



--------------------------------------------------------------------------------

amendment or waiver of or any consent to any departure from the terms of the
Merger Agreement or the documents entered into in connection therewith,
(iii) the addition, substitution or release of any person or entity now or
hereafter liable with respect to the Termination Obligations or otherwise
interested in the transactions contemplated by the Merger Agreement, (iv) any
lack of validity or enforceability of the Merger Agreement, any other agreement
or instrument relating thereto, other than by reason of fraud or intentional
misrepresentation or willful breach by the Company, (v) the existence of any
claim, set-off or other right that the Investors may have at any time against
Parent, Merger Sub or the Company (or the existence of any claim, set-off or
other right that Parent or Merger Sub may have at any time against the Company),
whether in connection with any Termination Obligations, the Merger Agreement or
otherwise, (vi) the failure of the Company to assert any claim or demand or to
enforce any right or remedy against Parent, Merger Sub, any Investor or any
other person or entity interested in the transactions contemplated by the Merger
Agreement (whether the requirement to file such a claim or demand arose in
connection with any Reorganization Proceeding or otherwise) or (vii) the
adequacy of any other means the Company may have of obtaining payment of any
Termination Obligations.

(d) In connection with the execution of the Merger Agreement, Parent has
received a separate equity commitment letter (the “Equity Financing Commitment
Letter”) from the Investors wherein the Investors have agreed that, subject to
the terms and conditions set forth therein they will purchase, directly or
indirectly, debt or equity securities of Parent in the amount set forth therein,
which amount shall be used by Parent towards a portion of the Closing
Commitments (as defined in the Equity Financing Commitment Letter).

 

2. Confidentiality. Other than as required by Law or the rules of any national
securities exchange, each of the parties agrees that it will not, nor will it
permit its advisors or affiliates to, disclose to any person or entity the
contents of this letter agreement, other than to its advisors and affiliates who
are instructed to maintain the confidentiality of this letter agreement in
accordance herewith; provided that, this letter may be provided to the Company
and the Company may disclose this letter to (a) its Affiliates and
representatives who are instructed to maintain the confidentiality of this
letter agreement in accordance herewith, (b) if requested in discovery in
connection with litigation relating to the Merger Agreement and the transactions
contemplated thereby brought by Company stockholders, (c) in connection
proceedings seeking the enforcement of this letter agreement and (d) to the
extent required by Law.

 

3.

Enforceability; No Recourse. This letter agreement may only be enforced by
either (i) Parent and Merger Sub or (ii) the Company; provided, that the Company
acknowledges and agrees that any payment of the Termination Obligations will be
made only to Parent. This letter agreement does not give any person any remedy,
recourse or right of recovery against, or contribution from any Investor
Affiliate, through any of the Investors, Parent or Merger Sub except for
Parent’s and Merger Sub’s and the Company’s rights against the Investors under
this letter agreement including the right to cause the Investors to fund to
Parent, or cause the funding to Parent of, the Termination Obligations). It is
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on, or otherwise be incurred by any Investor Affiliate, as
such, for any obligations of the Investors under this letter agreement or the
transactions contemplated

 

4



--------------------------------------------------------------------------------

  hereby, under any documents or instruments delivered in connection herewith,
in respect of any oral representations made or alleged to be made in connection
herewith or therewith, or for any claim (whether in tort, contract or otherwise)
based on, in respect of, or by reason of, such obligations or their creation.
For purposes of this letter agreement, the term “Investor Affiliate” means
(i) any former, current or future general or limited partners, stockholders,
holders of any equity, partnership or limited liability company interest,
officer, member, manager, director, employees, agents, controlling persons,
assignee, affiliates or affiliated (or commonly advised) funds of any Investor,
(ii) Parent or Merger Sub, or (iii) any former, current or future general or
limited partners, stockholders, holders of any equity, partnership or limited
liability company interest, officer, member, manager, director, employees,
agents, attorneys, controlling persons, assignee or affiliates of any of the
foregoing.

 

4. Relationship of the Parties. Each party acknowledges and agrees that (a) this
letter agreement is not intended to, and does not, create any agency,
partnership, fiduciary or joint venture relationship between or among any of the
parties hereto and neither this letter agreement nor any other document or
agreement entered into by any party hereto relating to the subject matter hereof
shall be construed to suggest otherwise, (b) the obligations of each of the
Investors under this letter agreement are solely contractual in nature and
(c) the determination of each Investor was independent of each other.
Notwithstanding anything to the contrary contained in this letter agreement, the
liability of each of Apax VIII-1 L.P. or Apax VIII-2 L.P. shall become the
liabilities of Apax VIII-A L.P. and Apax VIII-B L.P., on a joint and several
basis, and Apax VIII-A L.P. and Apax VIII-B L.P., each of whom hereby agree to,
and do, assume such liabilities, to the extent any of Apax VIII-1 L.P. or Apax
VIII-2 L.P. fails to satisfy its obligations hereunder. Otherwise, the
liabilities of each Investor shall be based upon its respective Pro Rata
Percentage of the Termination Commitment or such lesser amount as may be
required to be paid by the Investors in accordance with the terms hereof and the
Merger Agreement. The “Pro Rata Percentage” of each Investor is as set forth
below (subject to adjustment, provided, that in any event the total Pro Rata
Percentage of the Investors (including any permitted assignee pursuant to
Section 9 of this letter agreement) shall always equal 100%):

 

Apax VIII-A L.P.

     50.56 % 

Apax VIII-B L.P.

     49.23 % 

Apax VIII-1 L.P.

     0.11 % 

Apax VIII-2 L.P.

     0.10 % 

 

5. Third Party Beneficiaries. This letter agreement is solely for the benefit of
the Investors, Parent, Merger Sub and the Company and is not intended to, nor
does it, confer any benefits on, or create any rights or remedies in favor of,
any person other than the Investors, Parent, Merger Sub and the Company. In no
event shall any of Parent’s creditors (other than the Company) have any right to
enforce this letter agreement or to cause Parent to enforce this letter
agreement. For the avoidance of doubt, the Termination Obligations will be
funded to Parent and under no circumstances will the Company be entitled to or
seek that the Investors fund, or cause the funding, of the Termination
Obligations directly to the Company.

 

5



--------------------------------------------------------------------------------

6. No Modifications. This letter agreement may not be amended or otherwise
modified without the prior written consent of the Company, Parent and the
Investors.

 

7. Investor Representations and Covenants.

(a) Each Investor hereby covenants and agrees that it shall have the financial
capacity to pay and perform its obligations under this letter agreement and all
funds necessary for such Investor to fulfill its obligations under this letter
agreement shall be available to such Investor for so long as such obligations
shall remain in effect in accordance with the terms hereof. The Investors will
use reasonable best efforts to cause Parent and Merger Sub to apply the funds
received in accordance with Section 1 above in satisfaction of Parent’s and
Merger Sub’s obligations under and in accordance with the Merger Agreement. Each
Investor agrees that until the termination of the obligation of the Investors to
fund, or cause the funding of, the Termination Obligations pursuant to
Section 1: (i) such Investor and its affiliates will not cause Parent or Merger
Sub to file for any voluntary Reorganization Proceeding, (ii) such Investor will
use reasonable best efforts to take necessary actions so that Parent and Merger
Sub do not file for any voluntary Reorganization Proceeding, and (iii) such
Investor will use reasonable efforts to oppose any involuntary Reorganization
Proceeding, in each case with respect to Parent or Merger Sub (for the avoidance
of doubt, in no event shall such efforts include the obligation to provide or
expend funds that are not otherwise required to be provided or expended pursuant
to this letter agreement).

(b) In connection therewith, each Investor hereby represents and warrants that:
(1) it has all organizational power and authority to execute, deliver and
perform this letter agreement; (2) the execution, delivery and performance of
this letter agreement by the Investor has been duly and validly authorized and
approved by all necessary organizational action by it; (3) this letter agreement
has been duly and validly executed and delivered by it and constitutes a valid
and legally binding obligation of it, enforceable against it in accordance with
the terms of this letter agreement; (4) all consents, approvals, authorizations,
permits of, filings with and notifications to, any governmental authority
necessary for the due execution, delivery and performance of this letter
agreement by the Investor have been obtained or made and all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with, any governmental authority or regulatory body is required in connection
with the execution, delivery or performance of this letter agreement; (5) there
is not in existence any document, agreement, arrangement or understanding in
relation to any aspect of the Equity Financing or this letter agreement to which
any Investor, Parent, Merger Sub or any Investor Affiliate is a party which
would prejudice the Parent’s or Merger Sub’s ability to pay or procure payment
of the amounts payable to the Company pursuant to the Merger Agreement or such
Investor’s ability to fund the Termination Commitment pursuant to this letter
agreement; (6) the entering into of this letter agreement and/or committing the
Termination Obligations to Parent and Merger Sub will not result in such
Investor being in breach of any investment restriction or other obligation
contained in its limited partnership agreements, any side letters related
thereto, similar organizational documents or any Law, regulation, rule, order,
judgment or contractual restriction binding on the Investor or its assets; and
(7) such Investor has the financial capacity to pay and perform its obligations
under this letter agreement and all funds necessary for such Investor to fulfill
its obligations under this letter agreement shall be available to such Investor
for so long as such obligations shall remain in effect in accordance with the
terms hereof.

 

6



--------------------------------------------------------------------------------

8. Governing Law; Jurisdiction; Venue. THIS LETTER AGREEMENT, AND ALL CLAIMS OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE TO THIS LETTER AGREEMENT OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE OF THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE. Each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (unless the Delaware Court of Chancery shall decline to accept
jurisdiction over a particular matter, in which case, in any Delaware state or
federal court within the State of Delaware), in the event any dispute arises out
of this letter agreement or any of the transactions contemplated by this letter
agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this letter agreement
or any of the transactions contemplated by this letter agreement in any court
other than the courts of the State of Delaware, as described above, and
(d) consents to service being made through the notice procedures set forth in
Section 9.6 of the Merger Agreement (it being understood that any notice to an
Investor shall be delivered in the same manner as a notice to Parent as set
forth therein). Each of the parties hereto irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any legal action, suit or
proceeding arising out of, based upon or relating to this letter agreement,
(a) any claim that it is not personally subject to the jurisdiction of the above
named courts for any reason, (b) any claim that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this letter agreement, or the subject matter hereof, may not be enforced
in or by such courts. EACH OF PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT
OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

9.

Assignment; Merger. This letter agreement is binding upon each Investor, its
successors and permitted assigns, and shall inure to the benefit of, and be
enforceable by, Parent, Merger Sub and the Company and their respective
successors and permitted assigns. An Investor’s obligation to fund all or any
portion of the Termination Obligations set forth herein may be assigned by any
Investor to any other Investor or any additional equity co-investor and/or their
respective affiliates and affiliated funds; provided, however, that any such
assignment shall not relieve any Investor of its obligations under this letter
agreement (including its obligation to fund the Termination Obligations). Any
transfer in violation of any provisions of this Section 9 shall be null and
void. In the event an Investor (i) consolidates with or merges with any other
person and is not the continuing or surviving entity of such consolidation or
merger or (ii) transfers or conveys all or a

 

7



--------------------------------------------------------------------------------

  substantial portion of its properties and other assets to any person such that
the Investor’s uncalled capital, together with the uncalled capital of any
permitted assignee to which the Investor’s obligations hereunder are assigned
pursuant to this Section 9 of this letter agreement, is less than the such
Investor’s Pro Rata Percentage of the aggregate Termination Commitment then, and
in each such case, Parent and the Company may seek recourse, whether by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding or by virtue of any statute, regulation or other applicable Law,
against such continuing or surviving entity or such transferee person, as the
case may be, but only to the extent of the liability of such Investor hereunder
and subject to the limitations herein.

 

10. Counterparts; Entire Agreement. This letter agreement may be executed and
delivered (including by facsimile, “.pdf,” or other electronic transmission) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this letter agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense. This letter agreement, the Equity Financing Commitment Letter, the
Merger Agreement (including the exhibits and schedules thereto) and the
Confidentiality Agreement contain the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior discussions,
negotiations, proposals, undertakings, arrangements and understandings, whether
written or oral, with respect thereto.

[Signature pages follow.]

* * * * * * *

 

8



--------------------------------------------------------------------------------

If this letter agreement is agreeable to you, please so indicate by signing in
the space indicated below.

Very truly yours,

 

Apax VIII-A L.P. By:   Apax VIII GP L.P. Inc. Its:   General Partner By:   Apax
VIII GP Co. Limited Its:   General Partner By:  

/s/ A W Guille

Name:   Title:   Director By:  

/s/ Denise Fallaize

Name:   Denise Fallaize Title:   Director Apax VIII-B L.P. By:   Apax VIII GP
L.P. Inc. Its:   General Partner By:   Apax VIII GP Co. Limited Its:   General
Partner By:  

/s/ A W Guille

Name:   Title:   Director By:  

/s/ Denise Fallaize

Name:   Denise Fallaize Title:   Director

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

Apax VIII-1 L.P. By:   Apax VIII GP L.P. Inc. Its:   General Partner By:   Apax
VIII GP Co. Limited Its:   General Partner By:  

/s/ A W Guille

Name:   Title:   Director By:  

/s/ Denise Fallaize

Name:   Denise Fallaize Title:   Director Apax VIII-2 L.P. By:   Apax VIII GP
L.P. Inc. Its:   General Partner By:   Apax VIII GP Co. Limited Its:   General
Partner By:  

/s/ A W Guille

Name:   Title:   Director By:  

/s/ Denise Fallaize

Name:   Denise Fallaize Title:   Director

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the first date written above.

 

RHODES HOLDCO, INC. By:  

/s/ Alex Pellegrini

  Name:   Alex Pellegrini   Title:   Vice President

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

RUE21, INC. By:  

/s/ Robert N. Fisch

  Name:   Robert N. Fisch   Title:   President, Chief Executive Officer and
Chairman of the Board

 

Signature Page to Equity Commitment Letter



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule A

 

Allocated to:

   Termination Commitment  

Apax VIII-A L.P.

   $ 31,710,220.80   

Apax VIII-B L.P.

   $ 30,876,071.40   

Apax VIII-1 L.P.

   $ 68,989.80   

Apax VIII-2 L.P.

   $ 62,718.00         

 

 

 

Total:

   $ 62,718,000.00      

 

 

 

 

A-1